—Judgment, Supreme Court, New York County (Antonio Brandveen, J.), rendered December 15, 1994, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence. The People’s failure to locate and call the victim to testify, or to recover the stolen property, did not render the verdict against the weight of the evidence. There was ample evidence, including eyewitness testimony that defendant reached into the sleeping victim’s pocket and removed a brown wallet and testimony that a police officer observed defendant in possession of a brown wallet, which defendant, upon being questioned by the police officer, threw to the floor and kicked to his unapprehended companion. Concur — Ellerin, P. J., Rosenberger, Williams, Andidas and Saxe, JJ.